Madsen, J.
(concurring) — I concur with the majority but write separately to point out that the overwhelming majority of other jurisdictions have also concluded that statutes prohibiting felons from possessing firearms do not violate the ex post facto clause even when the predicate felony was committed before the statute was enacted. State v. Peters, 261 Neb. 416, 622 N.W.2d 918 (2001) (listing cases from various federal and state jurisdictions).
The general consensus among courts applying both state *679and federal laws is that such statutes punish present conduct only and, thus, the statutes are retrospective but not retroactive. State v. Olvera, 191 Ariz. 75, 76, 952 P.2d 313 (Ct. App. 1997). See also United States v. Meade, 986 F. Supp. 66, 69 (D. Mass. 1997) (listing federal cases), aff'd, 175 F.3d 215 (1st Cir. 1999); People v. Mesce, 52 Cal. App. 4th 618, 623, 60 Cal. Rptr. 2d 745 (1997) (listing California cases). As the California Court of Appeal in Mesce explained, retrospective means “looking to the past to inform the present,” and such laws are permitted, but retroactive laws which are “acting presently to change the past” are prohibited as ex post facto. Mesce, 52 Cal. App. 4th at 625. While violation of the statute prohibiting felons from possessing firearms carries penal consequences, the law is not being applied retroactively because it does not create a new punishment for the prior offense; rather, it prohibits the subsequent conduct of owning a gun to convicted offenders arguably more likely to misuse firearms. Id. at 626.
The dissent in this case argues, however, that the prohibition itself, whether or not the law is ever violated or the offender ever punished, expands the disability suffered as a result of the prior felony conviction and thus represents an ex post facto increase in the punishment. Such an argument was forcefully advanced by the dissent in People v. Mills, 6 Cal. App. 4th 1278, 1298, 8 Cal. Rptr. 2d 310 (1992) (Timlin, J., concurring and dissenting). Notably, however, this is not the law in any state.
Most courts have concluded that restriction of the right of convicted felons to possess firearms is a legitimate exercise of police power rationally related to governmental interest in securing public safety. United States v. Huss, 7 F.3d 1444, 1447-48 (9th Cir. 1993), overruled on other grounds by United States v. Sanchez-Rodriguez, 161 F.3d 556 (9th Cir. 1998); State v. Peters, 261 Neb. 416, 622 N.W.2d 918 (2001); Olvera, 191 Ariz. at 77; State v. Thiel, 188 Wis. 2d 695, 703, 524 N.W.2d 641 (1994); People v. Tice, 220 Mich. App. 47, 52, 558 N.W.2d 245 (1996); Dodson v. Commonwealth, 23 Va. App. 286, 295, 476 S.E.2d 512 (1996).
*680When the intent of the legislation is regulatory, disqualification from gun ownership is not punishment. While it may cause hardship to those affected, the law does not violate ex post facto prohibitions. Trop v. Dulles, 356 U.S. 86, 96, 78 S. Ct. 590, 2 L. Ed. 2d 630 (1958); De Veau v. Braisted, 363 U.S. 144, 160, 80 S. Ct. 1146, 1155, 4 L. Ed. 2d 1109 (1960); Flemming v. Nestor, 363 U.S. 603, 613-14, 80 S. Ct. 1367, 4 L. Ed. 2d 1435 (1960); United States v. O’Neal, 180 F.3d 115, 123 (4th Cir. 1999); Huss, 7 F.3d at 1447-48; State v. Burke, 109 Or. App. 7, 17, 818 P.2d 511 (1991) (Edmonds, J., concurring).
The intent of the law at issue in this case is plainly stated in its title: “Violence Reduction Programs—An act relating to violence prevention.” ESSJB H.B. 2319, Laws of 1994, 1st Spec. Sess., ch. 7. In addition to firearms control, the table of contents of the act lists public health, community networks, and public safety, as well as education, employment, and media as areas conducive to violence reduction programs. The intent section of the act lists reducing access to firearms, increasing educational efforts, and community-designed violence prevention programs in addition to increased criminal penalties as ways to reduce violence. Laws of 1994, 1st Spec. Sess., ch. 7, § 101; see RCW 43.70.540. The next paragraph of the intent section of the act specifically states that the problem is to be addressed as a public health issue using approaches similar to programs seeking to combat infectious disease, tobacco use, and traffic fatalities. Id. The legislative finding and intent section of this legislation which amends the responsibilities of a far-ranging array of public agencies including the state patrol, the office of the administrator for the courts, the department of social and health services, and the superintendent of public instruction as well as the department of corrections, is located in the statutory section pertaining to the department of health. RCW 43.70.540. This clearly implies the statute is regulatory in nature and the overall intent is to improve public health and safety.
*681Even the fact that the right to bear arms is a constitutional right does not make the restriction of that right punitive in nature because the restriction is merely a collateral disability incidental to the underlying felony conviction. Tice, 220 Mich. App. at 50; Burke, 109 Or. App. at 513. The right to vote, a fundamental constitutional right, can be denied to convicted felons as a nonpenal exercise of the power to regulate the franchise. Fernandez v. Finer, 36 Wn. App. 210, 673 P.2d 191 (1983). Other collateral disabilities may also flow from a felony conviction, such as the right to obtain a license to practice medicine (see Hawker v. New York, 170 U.S. 189, 191-92, 18 S. Ct. 573, 42 L. Ed. 1002 (1898)) or the right to participate in union activities (see De Veau, 363 U.S. at 160). For purposes of ex post facto doctrine analysis, the question is not whether unpleasant consequences accrue based upon prior conduct, but whether the legislative aim was to punish that individual for past activity or to protect public safety through firearm regulation.
The majority here coincides with the conclusion of the majority of state and federal courts that legislation prohibiting possession of firearms by felons is not applied retroactively and, even if such legislation increases a civil disability or has penal effects, it does not violate ex post facto prohibitions because the intent of the legislature is to regulate potentially dangerous activity by persons reasonably deemed unfit to engage in that activity. Accordingly, I agree with the majority that the result reached by the Court of Appeals should be affirmed.